DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 6, 8, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashida et al. (US 20160182694).
Yashida et al. disclose;
Regarding claim 1:
(in Figs. 1, 7 and 9) an antenna system (100A) comprising: a driven antenna clement (4B) provided by an elongated conductor (See Fig.), a printed circuit board (PCB) (6) that carries on-board electronics (21, 22, 23) communicatively coupled to the driven antenna element (4B) to communicate wireless signals via the driven antenna element (4B), the PCB (6) defining a PCB ground plane (Para. 0032, Lines 17-20) for co-operation with the driven antenna element (4B) in signal communication; and a plurality of PCB extenders (3) comprising a corresponding plurality of elongate conductors (See Figs.) that are separately connected electrically to the PCB ground plane (on 6 via 11) and that project separately from the PCB (6) for co-operation with the driven antenna element (4B) in signal communication, the plurality of PCB extenders (3) projecting from the PCB (6) in mutually transverse directions (See Figs.) to define a plurality of mutually transverse ground planes (3L and 3R) for the driven antenna element (4B), wherein the plurality of PCB extenders (3) are oriented such that the respective longitudinal directions of the plurality of PCB extenders (3) are transverse to each other (See Figs.) and are transverse to a longitudinal direction of the driven antenna element (4B).
Regarding claim 3:

Regarding claim 4:
each of the plurality of PCB extenders (3) comprises a wire conductor (See Figs.).
Regarding claim 5:
the driven antenna element (4B) is a non-loop conductor (See Figs.) connected at one end thereof to a signal feed (5B) provided by the PCB electronics (See Figs.).
Regarding claim 6:
the antenna system (100A) is incorporated in an electronics-enabled device (1A), the driven antenna element (4B) and the plurality of PCB extenders (3) being housed within a body (10) of the device (1A).
Regarding claim 8:
at least one of the plurality of PCB extenders (3) forms a support element providing increased structural rigidity to at least part of the body (10) of the device (1A; See Fig. 1; Para. 0005, Lines 4-8).
Regarding claim 9:
one or more of the plurality of PCB extenders (3) forms a core wire (see Fig. 1) for a molded component of the device body (10).
Regarding claim 12:
(in Figs. 1, 7 and 9) a device (100A) comprising: a device body (10); a driven antenna element (4B) housed by the device body (10), the driven antenna element (4B) being provided by an elongated conductor (See Figs.), a printed circuit board (PCB) (6) that is housed by the device body (10) and that carries on-board communication electronics (21, 22, 23) coupled to the driven antenna element (4B) to communicate wireless signals via the driven antenna element (4B), the PCB (6) defining a PCB ground plane (Para. 0032, Lines 17-20) coupled to the communication electronics (21, 22, 23) for co-operation with the driven antenna element (4B) in signal communication: and a plurality of PCB extenders (3) housed by the body (10), the plurality of PCB extenders (3) comprising a corresponding plurality of elongate conductors (See Figs.) that are separately connected electrically to the PCB ground plane (on 6; Para. 0032, Lines 17-20) and that project separately from the PCB (6) for co-operation with the driven 
Regarding claim 13:
the plurality of PCB extenders (3) comprise a pair of PCB extenders projecting from the PCB (6) in mutually transverse orientations, the pair of PCB extenders (3) defining a pair of mutually transverse ground planes (on 6; Para. 0032, Lines 17-20) for the driven antenna element (See Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yashida et al. (US 20160182694) in view of Kondo (US 20140240474).
Regarding claim 7:
Yashida et al. is silent or that the device is an eyewear device, the body of the eyewear device comprising an eyewear frame defining one or more optical element holders for holding respective optical elements within view of a user when the eyewear device is worn, at least one of the driven antenna element and the plurality of PCB extenders being incorporated In the eyewear frame.
Kondo discloses (in Fig. 3, 8, 10 and 11) the device (3) is an eyewear device (See Fig.), the body of the eyewear device comprising an eyewear frame (12) defining one or more optical element holders for holding respective optical elements (11) within view of a user when the eyewear device is worn, at least one of the driven antenna element (210) and the plurality of PCB extenders (13, 206 and 207) being incorporated in the eyewear frame (12: See Fig. 10).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the antenna structure of Yashida et al. into the eyewear device of taught by Kondo for the benefit of improving communication quality (Para. 0016, Lines 4-7) in the wearable device.
Regarding claim 15:
Yashida et al. is silent on that the device is an eyewear device, the device body comprising an eyewear frame defining one or more optical element holders for holding respective optical elements within view of a user when the eyewear device is worn, at least one of the driven antenna element and the plurality of PCB extenders being incorporated in the eyewear frame.
Kondo discloses (in Fig. 3, 8, 10 and 11) the device (3) is an eyewear device (See Figs.), the device body comprising an eyewear frame (12) defining one or more optical element holders for holding respective optical elements (11) within view of a user when the eyewear device is worn, at least one of the driven antenna element (210) and the plurality of PCB extenders (13, 206 and 207) being incorporated in the eyewear frame (12; See Fig. 10).

Regarding claim 16:
Yashida et al. is silent on that at least the driven antenna element one of the plurality of PCB extenders extends along a part of one of the one or more optical element holders.
Kondo discloses at least the driven antenna element (200a and 200b) one of the plurality of PCB extenders extends (13, 206 and 207) along a part of one of the one or more optical element holders (12, holding optical element, 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporable the antenna structure of Yashida et al. into the eyewear device of taught by Kondo for the benefit of improving communication quality (Para. 0016, Lines 4-7) in the wearable device.
Regarding claim 17:
Yashida et al. is silent on that one of the plurality of PCB extenders extends along an operatively top portion of the eyewear frame, having a sideways orientation relative to a direction of view of the eyewear device.
Kondo disclose one of the plurality of PCB extenders (13, 206 and 207) extends along an operatively top portion of the eyewear frame (12), having a sideways orientation relative to a direction of view of the eyewear device (3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporable the antenna structure of Yashida et al. into the eyewear device of taught by Kondo for the benefit of improving communication quality (Para. 0016, Lines 4-7) in the wearable device.
Regarding claim 18:
Yashida et al. is silent on that the device body further includes a pair of temples connected to the eyewear frame for supporting the eyewear frame in position during wear, a first PCB extender comprising a wire extending along one of the pair of temples.
Kondo disclose the device body (3) further includes a pair of temples (14R and 14L) connected to the eyewear frame (12) for supporting the eyewear frame in position during wear, a first PCB extender 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporable the antenna structure of Yashida et al. into the eyewear device of taught by Kondo for the benefit of improving communication quality (Para. 0016, Lines 4-7) in the wearable device.
Regarding claim 19:
Yashida et al. is silent on that a second PCB extender comprises a wire extending along the eyewear frame in a direction sideways relative to a direction of view of the eyewear device, such that the second PCB extender is substantially orthogonal to the first PCB extender, and wherein the driven antenna element extends along at least part of a respective optical element holder defined by the eyewear frame, the driven antenna clement being substantially orthogonal to both the first PCB extender and the second PCB extender.
Kondo disclose a second PCB extender (207L) comprises a wire (defined by the signal line) extending along the eyewear frame (12) in a direction sideways relative to a direction of view of the eyewear device (3), such that the second PCB extender (207L) is substantially orthogonal to the first PCB extender; and wherein the driven antenna element (210) extends along at least part of a respective optical element holder defined by the eyewear frame (12), the driven antenna element (210) being substantially orthogonal to both the first PCB extender (207R) and the second PCB extender (207L).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporable the antenna structure of Yashida et al. into the eyewear device of taught by Kondo for the benefit of improving communication quality (Para. 0016, Lines 4-7) in the wearable device.
Regarding claim 20:
Yashida et al. disclose at least one of the plurality of PCB extenders (3) forms a core wire that provides structural integrity to a corresponding device body (10) component in which it is located (1A; See Fig. 1).
	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yashida et al. (US 20160182694) in view of Border et al. (US 20120235900).
Regarding claim 10:
Yashida et al. is silent on that one or more antenna components selected from the group comprising the driven antenna element and the plurality of PCB extenders comprises a thermally conductive element that is connected to the PCB to be in heat transfer relationship with one or more heat sources on the PCB, thereby to serve as a heat sink for the electronics on the PCB.
Border et al. disclose (in Fig. 1) on that one or more antenna components selected from the group comprising the driven element (110) and the plurality of PCB extenders (122) comprises a thermally conductive element (114) that is connected to the PCB (102) to be in the heat transfer relationship with one or more heat sources on the PCB (e.g. Transceiver, 118), thereby to serve as a heat sink for the electronics on the PCB (See Abstract; Para. 0152; Para. 0153, Lines 1-5; Para. 0205, Lines 7-12; Para. 0268, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermally conductive element taught by Border et al. into the PCB of Yashida et al. for the benefit of keeping the thermal mass of the device low per unit area (Para. 0260, Lines 9-13).
Regarding claim 11:
Yashida et al. disclose at least one of the plurality of PCB extenders (3) comprises a metal wire connected both electrically and thermally to the PCB (6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845